       Case 4:17-cv-07025-SBA Document 82-4 Filed 11/07/18 Page 1 of 2



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
12   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
13   Chicago, IL 60602
     Tel: (312) 977-4400
14   Fax: (312) 977-4405

15   Attorneys for Stardock Systems, Inc.

16

17                              UNITED STATES DISTRICT COURT

18                           NORTHERN DISTRICT OF CALIFORNIA

19                                      (OAKLAND DIVISION)

20
     STARDOCK SYSTEMS, INC.,                       Case No.: 17-cv-07025-SBA
21                                Plaintiff,       [PROPOSED] ORDER GRANTING
                                                   PLAINTIFF’S MOTION TO MODIFY THE
22              vs.                                SCHEDULING ORDER AND FOR LEAVE
                                                   TO FILE FOURTH AMENDED
23   PAUL REICHE III and ROBERT                    COMPLAINT
     FREDERICK FORD,
24                                                 Date:      December 12, 2018
                                  Defendants.      Time:      2:00 p.m.
25                                                 Ctrm:      210
                                                   Before:    Hon. Saundra B. Armstrong
26

27   AND RELATED COUNTERCLAIM

28
     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO MODIFY THE SCHEDULING ORDER
                   AND FOR LEAVE TO FILE FOURTH AMENDED COMPLAINT
                                                                               Case No. 17-cv-07025-SBA
     4830-0238-2970.1
       Case 4:17-cv-07025-SBA Document 82-4 Filed 11/07/18 Page 2 of 2



 1              TO THE PARTIES AND THEIR COUNSEL OF RECORD:

 2              Having considered the motion submitted by Plaintiff, Stardock Systems, Inc. (“Stardock”)

 3   requesting modification of the Scheduling Order issued by this Court on October 3, 2018 insofar

 4   as it ordered October 15, 2018 as the last day to file amended pleadings, and leave to file a Fourth

 5   Amended Complaint, the Court finds that there is good cause to modify the Scheduling Order to

 6   allow Stardock to file its Fourth Amended Complaint, attached as Exhibit A to the instant motion.

 7              Accordingly, Stardock is hereby permitted to file a Fourth Amended Complaint in the

 8   above-captioned matter.

 9
                        IT IS SO ORDERED.
10

11

12   Dated: ______________________                  __________________________________
                                                    The Honorable Saundra B. Armstrong
13                                                  United States District Court Judge

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                   -2-
     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO MODIFY THE SCHEDULING ORDER
                   AND FOR LEAVE TO FILE FOURTH AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
     4830-0238-2970.1
